     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEANGELO CLAY,                                    No. 1:20-cv-00971-EPG (PC)
12                       Plaintiff,                     SCREENING ORDER
13           v.                                         FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT PLAINTIFF’S
14    CATES,                                            SECOND AMENDED COMPLAINT BE
                                                        DISMISSED
15                       Defendant.
                                                        (ECF No. 18)
16
                                                        21-DAY DEADLINE
17
                                                        ORDER FOR CLERK OF COURT TO
18                                                      ASSIGN DISTRICT JUDGE
19

20          Plaintiff DeAngelo Clay (“Plaintiff”) is a state inmate proceeding pro se and in forma

21   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint

22   commencing this action on June 14, 2020. (ECF No. 1). Plaintiff filed a second amended

23   complaint (“SAC”), which is now before the Court for screening, on January 21, 2021. (ECF No.

24   18). The Complaint brings claims concerning his institution of confinement’s response to the

25   COVID-19 pandemic. The Court finds that the Complaint fails to state any cognizable claims. For

26   the reasons that follow, the Court recommends dismissing Plaintiff’s complaint without further

27   leave to amend.

28   ///
                                                        1
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 2 of 9


 1   I.     BACKGROUND

 2          Plaintiff filed his original complaint on June 14, 2020. (ECF No. 1). It brought claims

 3   concerning how the California Department of Corrections and Rehabilitation (“CDCR”) is

 4   handling COVID-19. (Id.) The Court issued its first screening order on September 29, 2020. (ECF

 5   No. 9). The Court found that Plaintiff failed to state a claim because Plaintiff did not allege what

 6   Defendant did. The Court provided relevant legal standards and granted leave to amend. (Id. at 5-

 7   12). In addition, the Court noted that Plaintiff requested release, (id.at 3), and that Plaintiff must

 8   bring such relief through habeas cases, (id. at 7). The Court ordered the Clerk of Court to provide

 9   Plaintiff with a habeas petition.

10          Plaintiff filed his first amended complaint on November 3, 2020. (ECF No. 13). It was on

11   a form used for petitions for a writ of habeas corpus. It again made allegations concerning

12   Plaintiff’s conditions of confinement with respect to COVID-19. (Id.) The Court entered its

13   second screening order on November 12, 2020. (ECF No. 14). The Court found that Plaintiff

14   failed to state a claim because it still lacked allegations concerning what actions or omissions

15   Defendant took and because it lacked sufficient factual allegations to show Plaintiff’s rights were

16   violated. (Id. at 7). The Court provided some guidance to Plaintiff:

17              If Plaintiff chooses to amend his complaint, Plaintiff may include additional
18              allegations regarding defendant Cates, such as allegations suggesting that he
                personally participated in the alleged deprivation, that he instituted a policy
19              that caused the deprivation, that he knew of the alleged deprivation but failed
                to prevent it, or that his failure to train or supervise his subordinates led to the
20              alleged deprivation.
21
                Additionally, or alternatively, Plaintiff can also name as a defendant any other
22              person he believes directly caused the conditions at issue and/or who knew of
                the conditions but failed to correct them. If Plaintiff does not know the names
23              of certain prison officials, he may describe them to the best of his ability and
                name them as “Doe Defendants,” such as “Doe Defendant 1, a correctional
24              officer working on July 14, 2020,” to be identified by name and substituted in
                as a party with the help of discovery during the litigation. Plaintiff must
25
                allege what that person did or failed to do and any facts that cause Plaintiff to
26              believe that the person acted with deliberate indifference as described above.

27              Finally, Plaintiff should include additional factual allegations regarding the
                seriousness of the allegedly unconstitutional conditions of confinement.
28

                                                         2
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 3 of 9


 1               Plaintiff should describe the isolation procedures, the quarantine procedures,
                 and the testing procedures that are in place. Plaintiff should also describe why
 2               he believes these procedures are inadequate. Additionally, Plaintiff should
 3               describe how long he has been forced to go without soap and disinfectant, and
                 the consequences of this, if any.
 4

 5   (Id. at 7-8).

 6           The Court granted leave to amend. (Id. at 8). Plaintiff filed the SAC on January 21, 2021,

 7   (ECF No. 18), which is now before the Court for screening.

 8   II.     SCREENING REQUIREMENT

 9           The Court is required to screen complaints brought by inmates seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   Court must dismiss a complaint or portion thereof if the inmate has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

14   As Plaintiff is proceeding in forma pauperis, the Court may also screen the complaint under 28

15   U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

16   the court shall dismiss the case at any time if the court determines that the action or appeal fails to

17   state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

18           A complaint is required to contain “a short and plain statement of the claim showing that

19   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

20   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

21   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

22   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

23   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

24   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

25   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not

26   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

27   (9th Cir. 2009) (citation and quotation marks omitted). Additionally, a plaintiff’s legal

28   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.


                                                          3
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 4 of 9


 1          Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

 2   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

 3   pro se complaints should continue to be liberally construed after Iqbal).

 4   III.   ALLEGATIONS IN THE COMPLAINT

 5          The SAC alleges as follows:

 6          At the outset, the SAC is on the form of a petition for a writ of habeas corpus. The only

 7   named defendant is Cates.

 8          Plaintiff’s supporting facts for his claims read as follows:
                CDCR was not adequately prepared to respond to a possible outbreak of
 9              COVID-19 the deadly disease caused by the novel coronavirus at CCI-
10              Tehachapi. CCI staff we’re not following COVID protocol set forth by the
                state of California by not phiscal distancing staying 6ft away from others, not
11              passing out extra soap, availability to soap, inadequate sanitation, know
                disinfectant was passed out, showers werent cleaned/phones we’re never
12              disinfected and building surfaces we’re never disinfected.
13   (ECF No. 18 at 3) (as in original).
14          Plaintiff brings claims under the Eighth Amendment and Article I, Section 17 of the
15   California Constitution.
16   IV.    SECTION 1983
17          The Civil Rights Act under which this action was filed provides:
18                  Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of
19                  Columbia, subjects, or causes to be subjected, any citizen of the
                    United States or other person within the jurisdiction thereof to the
20                  deprivation of any rights, privileges, or immunities secured by the
                    Constitution and laws, shall be liable to the party injured in an action
21                  at law, suit in equity, or other proper proceeding for redress....

22   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely

23   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490

24   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also

25   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,

26   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);

27   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

28   ///


                                                        4
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 5 of 9


 1            To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under

 2   color of state law, and (2) the defendant deprived him of rights secured by the Constitution or

 3   federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also Marsh

 4   v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of state

 5   law”). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

 6   does an affirmative act, participates in another's affirmative act, or omits to perform an act which

 7   he is legally required to do that causes the deprivation of which complaint is made.’” Preschooler

 8   II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v. Duffy,

 9   588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be established when an

10   official sets in motion a ‘series of acts by others which the actor knows or reasonably should

11   know would cause others to inflict’ constitutional harms.” Preschooler II, 479 F.3d at 1183

12   (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles the standard

13   ‘foreseeability’ formulation of proximate cause.” Arnold v. Int'l Bus. Mach. Corp., 637 F.2d

14   1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.

15   2008).

16            Additionally, a plaintiff must demonstrate that each named defendant personally

17   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must

18   be an actual connection or link between the actions of the defendants and the deprivation alleged

19   to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658,

20   691, 695 (1978).
21            Supervisory personnel are generally not liable under § 1983 for the actions of their

22   employees under a theory of respondeat superior and, therefore, when a named defendant holds a

23   supervisory position, the causal link between him and the claimed constitutional violation must be

24   specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir.

25   1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a claim for relief under

26   § 1983 based on a theory of supervisory liability, a plaintiff must allege some facts that would
27   support a claim that the supervisory defendants either personally participated in the alleged

28   deprivation of constitutional rights; knew of the violations and failed to act to prevent them; or

                                                        5
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 6 of 9


 1   promulgated or “implement[ed] a policy so deficient that the policy itself is a repudiation of

 2   constitutional rights' and is ‘the moving force of the constitutional violation.” Hansen v. Black,

 3   885 F.2d 642, 646 (9th Cir. 1989) (citations and internal quotation marks omitted); Taylor v. List,

 4   880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may be liable for his “own

 5   culpable action or inaction in the training, supervision, or control of his subordinates,” “his

 6   acquiescence in the constitutional deprivations of which the complaint is made,” or “conduct that

 7   showed a reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles,

 8   946 F.2d 630, 646 (9th Cir. 1991) (internal citations, quotation marks, and alterations omitted).

 9   V.       ANALYSIS OF PLAINTIFF’S CLAIMS

10            A.     Conditions of Confinement

11            “It is undisputed that the treatment a prisoner receives in prison and the conditions under

12   which [the prisoner] is confined are subject to scrutiny under the Eighth Amendment.” Helling v.

13   McKinney, 509 U.S. 25, 31 (1993); see also Farmer v. Brennan, 511 U.S. 825, 832 (1994).

14   Conditions of confinement may, consistent with the Constitution, be restrictive and harsh. See

15   Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th

16   Cir. 2006); Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996); Jordan v. Gardner, 986 F.2d

17   1521, 1531 (9th Cir. 1993) (en banc). Prison officials must, however, provide prisoners with

18   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,

19   801 F.2d 1080, 1107 (9th Cir. 1986), abrogated in part on other grounds by Sandin v. Connor,

20   515 U.S. 472 (1995); see also Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000); Hoptowit v.
21   Ray, 682 F.2d 1237, 1246 (9th Cir. 1982); Wright v. Rushen, 642 F.2d 1129, 1132-33 (9th Cir.

22   1981).

23            Two requirements must be met to show an Eighth Amendment violation. Farmer, 511

24   U.S. at 834. “First, the deprivation alleged must be, objectively, sufficiently serious.” Id.

25   (citation and internal quotation marks omitted). Second, “a prison official must have a

26   sufficiently culpable state of mind,” which for conditions of confinement claims “is one of
27   deliberate indifference.” Id. (citations and internal quotation marks omitted). Prison officials act

28   with deliberate indifference when they know of and disregard an excessive risk to inmate health

                                                         6
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 7 of 9


 1   or safety. Id. at 837. The circumstances, nature, and duration of the deprivations are critical in

 2   determining whether the conditions complained of are grave enough to form the basis of a viable

 3   Eighth Amendment claim. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2006). Mere

 4   negligence on the part of a prison official is not sufficient to establish liability, but rather, the

 5   official’s conduct must have been wanton. Farmer, 511 U.S. at 835; Frost v. Agnos, 152 F.3d

 6   1124, 1128 (9th Cir. 1998).

 7           Plaintiff’s SAC suffers from the same defects as his first amendment complaint. The

 8   following paragraph, from the Court’s second screening order, applies equally here:

 9                 It is not entirely clear who Plaintiff is bringing this action against. There are
                   no factual allegations against any defendant, nor is there a section where
10                 Plaintiff lists the defendants. Warden Cates is listed in the caption, but there
                   are no factual allegations suggesting that defendant Cates personally
11                 participated in the alleged deprivation, that he instituted a policy that caused
12                 the deprivation, that he knew of the alleged deprivation but failed to prevent
                   it, or that his failure to train or supervise his subordinates led to the alleged
13                 deprivation. There are also no allegations that any given person was aware of
                   a deprivation and chose to disregard an excessive risk to Plaintiff’s inmate
14                 health or safety.
15   (ECF No. 14 at 7).

16           In addition, the Court provided guidance in its second screening order concerning the

17   types of substantive allegations Plaintiff should include to state an Eighth Amendment claim. (Id.

18   at 7-8). Plaintiff did not make such allegations. Plaintiff did not allege that Defendant Cates’s

19   actions or omissions violated Plaintiff’s constitutional rights because he did not name any of

20   Defendant Cates’s actions or omissions. Thus, there are no allegations that Cates personally

21   participated in the alleged constitutional deprivations, that Cates instituted a policy causing such

22   deprivations, that Cates knew of such deprivations but failed to prevent them, or that Cates failed

23   to train or to supervise his subordinates in ways that led to any alleged deprivations. Moreover,

24   Plaintiff did not add any defendants to this action or make any allegations against any other

25   individual.

26           Furthermore, the SAC does not allege how serious of the allegedly unconstitutional

27   conditions of confinement are. It does not describe the isolation procedures, quarantine

28   procedures, or testing procedures that are in place. Plaintiff does not allege how long he has gone

                                                          7
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 8 of 9


 1   without soap or disinfectant or the consequences of this, if any. Accordingly, Plaintiff failed to

 2   correct the deficiencies the Court previously identified. As such, Plaintiff has failed to state a

 3   claim under the Eighth Amendment.

 4           B.      State-Law Claims

 5           Plaintiff also claims violations under the California constitution. The Court has found

 6   Plaintiff failed to state any federal-law claims. As such, the Court finds that the exercise of

 7   supplemental jurisdiction over Plaintiff’s state-law claim is not appropriate. 28 U.S.C. §

 8   1367(c)(3); Acri v. Varian Associates, Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (“The Supreme

 9   Court has stated, and we have often repeated, that ‘in the usual case in which all federal law

10   claims are eliminated before trial, the balance of factors ... will point towards declining to

11   exercise jurisdiction over the remaining state-law claims’” (alteration in original) (citation

12   omitted)). Accordingly, Plaintiff’s state-constitution claim should be dismissed, without

13   prejudice to Plaintiff re-filing the claim in state court.

14   VI.     LEAVE TO AMEND

15           “A pro se litigant must be given leave to amend his or her complaint, and some notice of

16   its deficiencies, unless it is absolutely clear that the deficiencies of the complaint could not be

17   cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

18           This is Plaintiff’s third complaint. The defects identified in this screening are nearly

19   identical to those identified in the second screening. They are also similar to those identified in

20   the first screening. Accordingly, the Court finds that further amendments will be futile. Thus, the
21   Court does not recommend granting leave to amend.

22   VII.    CONCLUSION

23           Based on the foregoing, IT IS HEREBY RECOMMENDED THAT

24                1. Plaintiffs’ Second Amended Complaint be dismissed, without leave to amend;

25                2. Plaintiff’s constitutional claim be dismissed with prejudice for failure to state a

26                   claim;
27                3. Plaintiff’s state-law claim be dismissed for lack of subject-matter jurisdiction

28                   without prejudice to Plaintiff re-filing such claim in state court; and

                                                          8
     Case 1:20-cv-00971-AWI-EPG Document 20 Filed 01/28/21 Page 9 of 9


 1                4. The Clerk of Court be directed to close this case.

 2           These findings and recommendations will be submitted to the United States district judge

 3   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

 4   (21) days after being served with these findings and recommendations, Plaintiff may file written

 5   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

 6   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 7   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 8   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 9           In addition, it is HEREBY ORDERED that the Clerk of Court is respectfully directed to

10   assign a district judge to this case.

11   IT IS SO ORDERED.
12

13
         Dated:     January 28, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        9
